441 F.2d 257
71-1 USTC  P 9369
Larry L. KREIS, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 15311.
United States Court of Appeals, Fourth Circuit.
April 29, 1971.

Larry L. Kreis, pro se.
Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks, Grant W. Wiprud, and Virginia M. Hopkinson, Attys., Tax Division, Department of Justice, on the brief, for appellee.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
We affirm without oral argument because we conclude that the issues are sufficiently and correctly determined by the Tax Court in its opinion, Larry L. Kreis, P-H 1970 Tax Ct. Mem.  P70,175 (Opinion by Judge Kern).  However, some additional comment is not inappropriate in light of Kreis' brief.


2
Kreis would liken his situation to that of a teaching or research assistant receiving a nontaxable scholarship or fellowship grant.  The Tax Court did not agree, nor do we.


3
26 U.S.C. 117(b)(1) excludes from gross income the amounts received by an individual who is a candidate for a degree who renders teaching, research, or other services only if those services are required of all candidates for a particular degree as a condition to receiving that degree.  The Tax Court found that such services rendered by Kreis for which he received taxable compensation were not a requirement for his degree and the facts sustaining this finding are set forth in Judge Kern's opinion.


4
Affirmed.